DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.

Response to Amendment
3.	Applicant’s amendment to the claims, filed on August 17, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
4.	Applicant’s arguments/remarks, see pgs. 6-10, with respect to the allowance of the current application have been fully considered but are not persuasive at this time.
Pertaining to the Applicant’s arguments/remarks regarding the newly amended limitations to claims 13, 19, and 24:
	The Examiner notes that the newly amended limitations are functional and the combination of prior art disclose a phase change material layer structure which is the same as the Applicant’s invention having an inherent property capable of changing phase between amorphous and crystalline phase, and the liner is conductive in the same manner as the Applicant’s invention. During the switching of states for reading and writing of memory, the phase change material layer may have an instance during operation in which there is a portion which is amorphous and a portion which is crystalline – the amorphous portion has a higher resistance than the crystalline portion and the shunt current path, low resistance current path, is around an amorphous portion to a crystalline portion.
	Without commenting on allowability prior to consideration of specific claim language and further search/consideration, it appears to the Examiner that the features of the Applicant’s disclosed invention, see Fig. 4, in which element 116 directly contacts element 130 and element 118, and element 120 directly contacts element 118 and element 122, wherein element 116 and element 120 are different material in addition to the limitations already claimed would be beneficial towards advancing prosecution towards allowance.
	All arguments directed towards the same as those already presented are responded in kind.

Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.


Claim Objections
5.	Claims 13-32 are objected to because of the following informalities:
Claims 13-32 directly or by dependency recite “phase change material layer” and “phase change material” which should be changed to consistently utilize the same name. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 13-23 and 29-31 are rejected under 35 U.S.C. 103 as obvious over Cook et al. (US 2016/0104840 A1), hereinafter as Cook, in view of Lee et al. (KR 101463776 B1, see attached translation document), hereinafter as Lee, in view of Lam et al. (US 2016/0141494 A1), hereinafter as Lam.

7.	Regarding Claim 13, Cook discloses a structure (see Fig. 6B;
Note, the difference between Fig. 6B and Fig. 6A is that the embodiment of Fig. 6B has an additional TiN element between the TaN and F elements.) comprising:
	a bottom electrode (elements TaN, TiN, and F; see [0044] “fill material F may include an electrically insulating material” and [0045] “the bottom electrode BE includes a layer of a TiN material formed on a layer of TaN material”);
a resistive memory layer (element RE, see [0043] “resistive memory element RE”) on top of the bottom electrode; and
a top electrode (element TE, see [0043] “top electrode TE”).
	Cook does not appear to explicitly disclose the resistive memory layer is a phase change material; a liner between the bottom electrode and the phase change material, wherein the liner is configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer; and a barrier on top of the phase change material layer, wherein the barrier separates the phase change material from the top electrode, wherein the barrier is made of a phase-change material that is doped with one or more dopants.

    PNG
    media_image1.png
    764
    1111
    media_image1.png
    Greyscale

Lee discloses (see attached translation document Figure 3 on pg. 8 and particularly pgs. 4-5, and see “Labeled Fig. 3” above) the resistive memory layer is a phase change material (labeled element “Phase Change Material” and see pg. 4 “the phase change memory layer switching is taking place (for example, GeTe, GeSbTe The semiconductor layer or the like)”); a liner (labeled element “Liner” and see pg. 4 “doped-GeTe thin film”) between the bottom electrode and the phase change material (see “Labeled Fig. 3” above) wherein the liner is configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer (the limitations “configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer” are functional limitations which are not explicitly structural and instead implicitly limits the structure by claiming a function for which the first and second memory cells must be capable of performing - see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”;
The functional limitations as currently recited require the structure of the phase change material to be capable of changing phase and for the liner to be capable of conducting current. 
The phase change material of Lee is the same as the Applicant’s invention and the liner is conductive in the same manner as the Applicant’s invention. The phase change material has an inherent physical property of changing phase between amorphous and crystalline during operation of writing and reading memory; during switching, the phase change material can have an instance in which the phase is not completely uniform, wherein amorphous portions have a high resistance and crystalline portions have a low resistance such that a current shunt path, low-resistance path, through the conductive liner is directed around an amorphous portion to a crystalline portion); and a barrier on top of the phase change material layer (labeled element “Barrier” and see pg. 4 “doped-GeTe thin film”), wherein the barrier separates the phase change material from the top electrode (see “Labeled Fig. 3” above), wherein the barrier is made of a phase-change material that is doped with one or more dopants (see pg. 4 “doped-GeTe thin film”).
	The phase change material, barrier, and liner as taught by Lee is incorporated as a phase change material, barrier, and liner of Cook (see Cook resistive layer element RE is replaced for the phase change material, barrier, and liner of Lee). The combination discloses the resistive memory layer is a phase change material; a liner between the bottom electrode and the phase change material wherein the liner is configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer; and a barrier on top of the phase change material layer, wherein the barrier separates the phase change material from the top electrode, wherein the barrier is made of a phase-change material that is doped with one or more dopants.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the resistive memory layer is a phase change material; a liner between the bottom electrode and the phase change material wherein the liner is configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer; and a barrier on top of the phase change material layer, wherein the barrier separates the phase change material from the top electrode, wherein the barrier is made of a phase-change material that is doped with one or more dopants as taught by Lee as the resistive memory layer is a phase change material; a liner between the bottom electrode and the phase change material; and a barrier on top of the phase change material layer, wherein the barrier separates the phase change material from the top electrode, wherein the barrier is made of a phase-change material that is doped with one or more dopants of Cook because the combination allows for programming data states by phase-change memory switching and can prevent a leakage current (see Lee pg. 4);
furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known resistive memory switching material for another in a similar device to obtain predictable results (see Lee pg. 4 and see Cook, embodiment of Fig. 8 and see [0050] “The memory cells mc may be any suitable resistive memory cells using any of a variety of technologies, examples of which include resistive random access memory (ReRAM) and phase-change memory (PCM), for example.”).

8.	Regarding Claim 14, Cook and Lee disclose the structure of claim 13, wherein the bottom electrode comprises (see Cook Fig. 6B):
an outer layer (element TaN);
a middle layer (element TiN), wherein the middle layer is between the outer layer and an inner layer; and
the inner layer (element F), wherein the inner layer is surrounded by the middle layer (see Cook [0042] “the recess may be at least partially filled with an electrically insulating fill material F as a dielectric region … the recess may have a circular cross-section, and the bottom electrode BE may form a ring around the recess”).

9.	Regarding Claim 15, Cook and Lee disclose the structure of claim 13, further comprising:
wherein the liner separates the bottom electrode from the phase change material layer (see “Labeled Fig. 3” above).

10.	Regarding Claim 16, Cook and Lee disclose the structure of claim 13, wherein the phase change material layer and the barrier have different thermal conductivities (the phase change material layer is selectable as GeTe, GeSbTe and the barrier is a doped GeTe layer and the material differences results in inherently different thermal conductivities).

11.	Regarding Claim 17, Cook and Lee disclose the structure of claim 14, wherein the outer layer is less conductive than the middle layer (see Cook outer layer is TaN, tantalum nitride, which is less conductive than the middle layer which is TiN, titanium nitride;
Furthermore, the material of the outer layer and the middle layer are the same as disclosed by the Applicant – see Applicant’s written description [0030] “The middle layer 112 may be made of material that is more conductive than the outer layer 110. For example, the outer layer 110 may be made of tantalum nitride and the middle layer 112 may be made of titanium nitride.”).

12.	Regarding Claim 18, Cook and Lee disclose the structure of claim 14, wherein the middle layer is more conductive than the inner layer (see Cook the middle layer is TiN, titanium nitride, part of the bottom electrode which is electrically conducting and the inner layer is a dielectric, see [0042]).

13.	Regarding Claim 19, Cook discloses a structure (see Fig. 6B;
Note, the difference between Fig. 6B and Fig. 6A is that the embodiment of Fig. 6B has an additional TiN element between the TaN and F elements.) comprising:
a bottom electrode (elements TaN, TiN, and F; see [0044] “fill material F may include an electrically insulating material” and [0045] “the bottom electrode BE includes a layer of a TiN material formed on a layer of TaN material”), the bottom electrode is cylindrical in shape (see [0042] “the recess may be at least partially filled with an electrically insulating fill material F as a dielectric region … the recess may have a circular cross-section, and the bottom electrode BE may form a ring around the recess”);
a resistive memory layer (element RE, see [0043] “resistive memory element RE”) on top of the bottom electrode; and
a top electrode (element TE, see [0043] “top electrode TE”).
Cook does not appear to explicitly disclose the resistive memory layer is a phase change material; a liner separating the bottom electrode from the phase change material layer wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner, and wherein the liner is configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer; and
a barrier on top of the phase change material layer, wherein the barrier separates the phase change material from the top electrode, wherein the barrier is made of a phase-change material that is doped with one or more dopants.

    PNG
    media_image1.png
    764
    1111
    media_image1.png
    Greyscale

Lee discloses (see attached translation document Figure 3 on pg. 8 and particularly pgs. 4-5, and see “Labeled Fig. 3” above) the resistive memory layer is a phase change material (labeled element “Phase Change Material” and see pg. 4 “the phase change memory layer switching is taking place (for example, GeTe, GeSbTe The semiconductor layer or the like)”); a liner (labeled element “Liner” and see pg. 4 “doped-GeTe thin film”) separating the bottom electrode from the phase change material layer wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner (see “Labeled Fig. 3” above), and wherein the liner is configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer (the limitations “configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer” are functional limitations which are not explicitly structural and instead implicitly limits the structure by claiming a function for which the first and second memory cells must be capable of performing - see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”;
The functional limitations as currently recited require the structure of the phase change material to be capable of changing phase and for the liner to be capable of conducting current. 
The phase change material of Lee is the same as the Applicant’s invention and the liner is conductive in the same manner as the Applicant’s invention. The phase change material has an inherent physical property of changing phase between amorphous and crystalline during operation of writing and reading memory; during switching, the phase change material can have an instance in which the phase is not completely uniform, wherein amorphous portions have a high resistance and crystalline portions have a low resistance such that a current shunt path, low-resistance path, through the conductive liner is directed around an amorphous portion to a crystalline portion); and a barrier on top of the phase change material layer (labeled element “Barrier” and see pg. 4 “doped-GeTe thin film”), wherein the barrier separates the phase change material from the top electrode (see “Labeled Fig. 3” above), wherein the barrier is made of a phase-change material that is doped with one or more dopants (see pg. 4 “doped-GeTe thin film”).
The phase change material, barrier, and liner as taught by Lee is incorporated as a phase change material, barrier, and liner of Cook (see Cook resistive layer element RE is replaced for the phase change material, barrier, and liner of Lee). The combination discloses the resistive memory layer is a phase change material; a liner separating the bottom electrode from the phase change material layer wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner, and wherein the liner is configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer;  and a barrier on top of the phase change material layer, wherein the barrier separates the phase change material from the top electrode, wherein the barrier is made of a phase-change material that is doped with one or more dopants.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the resistive memory layer is a phase change material; a liner separating the bottom electrode from the phase change material layer wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner, and wherein the liner is configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer; and a barrier on top of the phase change material layer, wherein the barrier separates the phase change material from the top electrode, wherein the barrier is made of a phase-change material that is doped with one or more dopants as taught by Lee as the resistive memory layer is a phase change material; a liner separating the bottom electrode from the phase change material layer wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner, and wherein the liner is configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer; and a barrier on top of the phase change material layer, wherein the barrier separates the phase change material from the top electrode, wherein the barrier is made of a phase-change material that is doped with one or more dopants of Cook because the combination allows for programing data states by phase-change memory switching and can prevent a leakage current (see Lee pg. 4);
furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known resistive memory switching material for another in a similar device to obtain predictable results (see Lee pg. 4 and see Cook, embodiment of Fig. 8 and see [0050] “The memory cells mc may be any suitable resistive memory cells using any of a variety of technologies, examples of which include resistive random access memory (ReRAM) and phase-change memory (PCM), for example.”).

14.	Regarding Claim 20, Cook and Lee disclose the structure of claim 19, wherein the bottom electrode comprises (see Cook Fig. 6B):
an outer layer (element TaN);
a middle layer (element TiN), wherein the middle layer is between the outer layer and an inner layer; and
the inner layer (element F), wherein the inner layer is surrounded by the middle layer (see Cook [0042] “the recess may be at least partially filled with an electrically insulating fill material F as a dielectric region … the recess may have a circular cross-section, and the bottom electrode BE may form a ring around the recess” ).

15.	Regarding Claim 21, Cook and Lee disclose the structure of claim 19, wherein the phase change material layer and the barrier have different thermal conductivities (the phase change material layer is selectable as GeTe, GeSbTe and the barrier is a doped GeTe layer and the material differences results in inherently different thermal conductivities).

16.	Regarding Claim 22, Cook and Lee disclose the structure of claim 20, wherein the outer layer is less conductive than the middle layer (see Cook outer layer is TaN, tantalum nitride, which is less conductive than the middle layer which is TiN, titanium nitride;
Furthermore, the material of the outer layer and the middle layer are the same as disclosed by the Applicant – see Applicant’s written description [0030] “The middle layer 112 may be made of material that is more conductive than the outer layer 110. For example, the outer layer 110 may be made of tantalum nitride and the middle layer 112 may be made of titanium nitride.”).

17.	Regarding Claim 23, Cook and Lee disclose the structure of claim 20, wherein the middle layer is more conductive than the inner layer (see Cook the middle layer is TiN, titanium nitride, part of the bottom electrode which is electrically conducting and the inner layer is a dielectric, see [0042]).

18.	Regarding Claim 29, Cook and Lee disclose the structure of claim 13, wherein the phase change material is a mixture of a mixture of gallium, antimony, and at least one material selected from the group consisting of tellurium, silicon, germanium, arsenic, selenium, indium, tin, bismuth, silver, gold, and additional antimony (see Lee pg. 4 “the phase change memory layer switching is taking place (for example, GeTe, GeSbTe The semiconductor layer or the like)”).

19.	Regarding Claim 30, Cook and Lee disclose the structure of claim 13, wherein the phase change material is a chalcogenide alloy selected from the group consisting of germanium-antimony-tellurium, antimony-tellurium, antimony, and germanium-tellurium (see Lee pg. 4 “the phase change memory layer switching is taking place (for example, GeTe, GeSbTe The semiconductor layer or the like)”).

20.	Regarding Claim 31, Cook and Lee disclose the structure of claim 19, wherein the phase change material is a mixture of a mixture of gallium, antimony, and at least one material selected from the group consisting of tellurium, silicon, germanium, arsenic, selenium, indium, tin, bismuth, silver, gold, and additional antimony (see Lee pg. 4 “the phase change memory layer switching is taking place (for example, GeTe, GeSbTe The semiconductor layer or the like)”).

21.	Claims 24-28 and 32 are rejected under 35 U.S.C. 103 as obvious over Cook et al. (US 2016/0104840 A1), hereinafter as Cook, in view of Tseng et al. (US 2019/0044065 A1), hereinafter as Tseng, in view of Lee et al. (KR 101463776 B1, see attached translation document), hereinafter as Lee.

22.	Regarding Claim 24, Cook discloses a structure (see Fig. 6B;
Note, the difference between Fig. 6B and Fig. 6A is that the embodiment of Fig. 6B has an additional TiN element between the TaN and F elements.) comprising:
a bottom electrode (elements TaN, TiN, and F; see [0044] “fill material F may include an electrically insulating material” and [0045] “the bottom electrode BE includes a layer of a TiN material formed on a layer of TaN material”);
a resistive memory layer (element RE, see [0043] “resistive memory element RE”) on top of the bottom electrode;
a top electrode (element TE, see [0043] “top electrode TE”).
Cook does not appear to explicitly disclose wherein the bottom electrode is on top and in direct contact with a top surface of a wire; the resistive memory layer is a phase change material; a liner separating the bottom electrode from the phase change material layer, wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner, and wherein the liner is configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer; and a barrier on top of the phase change material layer, wherein the barrier separates the phase change material from a top electrode, the barrier is made of a phase-change material that is doped with one or more dopants, the barrier thermally insulates the top electrode from the phase change material layer.
Tseng discloses wherein the bottom electrode (see Fig. 2E & 3 element 104, includes element 226 & 208, see [0032 & 0034]) is on top and in direct contact with a top surface of a wire (element 202, see [0025] “lower wire 202”) (also see Fig. 3 and [0036] an access device element 306 for controlling a memory cell).
The access device implementation on the substrate and associated electrical connections with the bottom electrode of the respective memory cell as taught by Tseng (see Fig. 3 structure between bottom electrode 104, 226, and 208 and the substrate element 310) is incorporated as an access device implementation on the substrate and associated electrical connections with the bottom electrode of the respective memory cell of Cook (see Fig. 6B which depicts a memory cell without a specific implementation of how the memory cell is controlled for which the teachings of Tseng is incorporated between the bottom electrode and the substrate). The combination discloses wherein the bottom electrode is on top and in direct contact with a top surface of a wire.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the bottom electrode is on top and in direct contact with a top surface of a wire as taught by Tseng as wherein the bottom electrode is on top and in direct contact with a top surface of a wire of Cook because the combination provides a specific implementation of an electrical connection of a respective memory cell with an access device which facilitates access or selection of a corresponding resistive memory cell in an array through a transistor such that the respective memory cell may be used for reading and writing memory (see Tseng [0037];
Also see Cook embodiment of Figs. 8-9 disclosing a plurality of memory cells which are accessed by a transistor to control each memory cell, see [0051] “In the example of FIG. 9, the transistor is an access transistor that controls access to the memory cell mc.”).
Cook and Tseng do not appear to explicitly disclose the resistive memory layer is a phase change material; a liner separating the bottom electrode from the phase change material layer, wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner, and wherein the liner is configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer; and a barrier on top of the phase change material layer, wherein the barrier separates the phase change material from a top electrode, the barrier is made of a phase-change material that is doped with one or more dopants, the barrier thermally insulates the top electrode from the phase change material layer.

    PNG
    media_image1.png
    764
    1111
    media_image1.png
    Greyscale

Lee discloses (see attached translation document Figure 3 on pg. 8 and particularly pgs. 4-5, and see “Labeled Fig. 3” above) the resistive memory layer is a phase change material (labeled element “Phase Change Material” and see pg. 4 “the phase change memory layer switching is taking place (for example, GeTe, GeSbTe The semiconductor layer or the like)”); a liner (labeled element “Liner” and see pg. 4 “doped-GeTe thin film”) separating the bottom electrode from the phase change material layer (see “Labeled Fig. 3” above), wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner (see “Labeled Fig. 3” above), and wherein the liner is configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer (the limitations “configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer” are functional limitations which are not explicitly structural and instead implicitly limits the structure by claiming a function for which the first and second memory cells must be capable of performing - see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”;
The functional limitations as currently recited require the structure of the phase change material to be capable of changing phase and for the liner to be capable of conducting current. 
The phase change material of Lee is the same as the Applicant’s invention and the liner is conductive in the same manner as the Applicant’s invention. The phase change material has an inherent physical property of changing phase between amorphous and crystalline during operation of writing and reading memory; during switching, the phase change material can have an instance in which the phase is not completely uniform, wherein amorphous portions have a high resistance and crystalline portions have a low resistance such that a current shunt path, low-resistance path, through the conductive liner is directed around an amorphous portion to a crystalline portion); and a barrier on top of the phase change material layer (labeled element “Barrier” and see pg. 4 “doped-GeTe thin film”), wherein the barrier separates the phase change material from the top electrode (see “Labeled Fig. 3” above), wherein the barrier is made of a phase-change material that is doped with one or more dopants (see pg. 4 “doped-GeTe thin film”), the barrier thermally insulates the top electrode from the phase change material layer (see “Labeled Fig. 3” above, the labeled element “Barrier” provides an added layer of thermal insulation to a degree between the top electrode and the phase change material – note, the manner in which the claim is currently recited does not recite with any specificity a thermal conductivity/resistivity value of the elements).
The phase change material, barrier, and liner as taught by Lee is incorporated as a phase change material, barrier, and liner of Cook (see Cook resistive layer element RE is replaced for the phase change material, barrier, and liner of Lee). The combination discloses the resistive memory layer is a phase change material; a liner separating the bottom electrode from the phase change material layer, wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner, and wherein the liner is configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer; and a barrier on top of the phase change material layer, wherein the barrier separates the phase change material from a top electrode, the barrier is made of a phase-change material that is doped with one or more dopants, the barrier thermally insulates the top electrode from the phase change material layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the resistive memory layer is a phase change material; a liner separating the bottom electrode from the phase change material layer, wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner, and wherein the liner is configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer; and a barrier on top of the phase change material layer, wherein the barrier separates the phase change material from a top electrode, the barrier is made of a phase-change material that is doped with one or more dopants, the barrier thermally insulates the top electrode from the phase change material layer as taught by Lee as the resistive memory layer is a phase change material; a liner separating the bottom electrode from the phase change material layer, wherein a top surface of the bottom electrode is in direct contact with a bottom surface of the liner, and wherein the liner is configured to provide a current shunt path around an amorphous portion of the phase change material layer to a crystalline portion of the phase change material layer; and a barrier on top of the phase change material layer, wherein the barrier separates the phase change material from a top electrode, the barrier is made of a phase-change material that is doped with one or more dopants, the barrier thermally insulates the top electrode from the phase change material layer of Cook and Tseng because the combination allows for programing data states by phase-change memory switching and can prevent a leakage current (see Lee pg. 4);
furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known resistive memory switching material for another in a similar device to obtain predictable results (see Lee pg. 4 and see Cook, embodiment of Fig. 8 and see [0050] “The memory cells mc may be any suitable resistive memory cells using any of a variety of technologies, examples of which include resistive random access memory (ReRAM) and phase-change memory (PCM), for example.”).

23.	Regarding Claim 25, Cook and Lee and Tseng disclose the structure of claim 24, wherein the bottom electrode comprises (see Cook Fig. 6B):
an outer layer (element TaN);
a middle layer (element TiN), wherein the middle layer is between the outer layer and an inner layer; and
the inner layer (element F), wherein the inner layer is surrounded by the middle layer (see Cook [0042] “the recess may be at least partially filled with an electrically insulating fill material F as a dielectric region … the recess may have a circular cross-section, and the bottom electrode BE may form a ring around the recess” ).

24.	Regarding Claim 26, Cook and Lee and Tseng disclose the structure of claim 24, wherein the phase change material layer and the barrier have different thermal conductivities (the phase change material layer is selectable as GeTe, GeSbTe and the barrier is a doped GeTe layer and the material differences results in inherently different thermal conductivities).

25.	Regarding Claim 27, Cook and Lee and Tseng disclose the structure of claim 25, wherein the outer layer is less conductive than the middle layer (see Cook outer layer is TaN, tantalum nitride, which is less conductive than the middle layer which is TiN, titanium nitride;
Furthermore, the material of the outer layer and the middle layer are the same as disclosed by the Applicant – see Applicant’s written description [0030] “The middle layer 112 may be made of material that is more conductive than the outer layer 110. For example, the outer layer 110 may be made of tantalum nitride and the middle layer 112 may be made of titanium nitride.”).

26.	Regarding Claim 28, Cook and Lee and Tseng disclose the structure of claim 25, wherein the middle layer is more conductive than the inner layer (see Cook the middle layer is TiN, titanium nitride, part of the bottom electrode which is electrically conducting and the inner layer is a dielectric, see [0042]).

27.	Regarding Claim 32, Cook and Tseng and Lee disclose the structure of claim 24, wherein the phase change material is a mixture of a mixture of gallium, antimony, and at least one material selected from the group consisting of tellurium, silicon, germanium, arsenic, selenium, indium, tin, bismuth, silver, gold, and additional antimony (see Lee pg. 4 “the phase change memory layer switching is taking place (for example, GeTe, GeSbTe The semiconductor layer or the like)”).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818